NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                        IN THE DISTRICT COURT OF APPEAL
                                        OF FLORIDA
                                        SECOND DISTRICT



CALEB ANDREW FERNANDEZ,                 )
DOC #Y39282,                            )
                                        )
             Appellant,                 )
                                        )
v.                                      )    Case No. 2D17-2371
                                        )
STATE OF FLORIDA,                       )
                                        )
             Appellee.                  )
                                        )

Opinion filed December 21, 2018.

Appeal from the Circuit Court for Lee
County; Ramiro Man͂alich, Judge.

Ryan Thomas Truskoski of Ryan
Thomas Truskoski, P.A., Orlando,
for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Chelsea S. Alper,
Assistant Attorney General, Tampa,
for Appellee.


PER CURIAM.

             Affirmed.


SILBERMAN, KELLY, and ROTHSTEIN-YOUAKIM, JJ., Concur.